I agree with all that is said in the foregoing opinion by the court, except the discussion and conclusion to the effect that the order erroneously made by the superior court cannot be annulled on certiorari. The superior court was not without jurisdiction, for it still retained power to punish the party for the contempt by imposing a fine or imprisonment. It did not exercise its jurisdiction by deciding that Bickford should not, under the facts charged, be punished. It dismissed the proceeding solely because it decided that it had no jurisdiction to impose any punishment, no power to act at all in the matter. The court, by the order dismissing the proceeding, erroneously divested itself of further jurisdiction thereof. "Where such is the case, the writ of certiorari is a proper proceeding to annul the order." (Hall v. Superior Court, 71 Cal. 550, [12 P. 672]; Levy
v. Superior Court, 66 Cal. 292, [5 P. 353; Hall v. SuperiorCourt, 68 Cal. 25, [8 P. 509]; Carlson v. Superior Court,70 Cal. 631, [11 P. 788].) The entire proceeding before the board of supervisors and the ancillary proceeding in the superior court was at the behest of the state, and they were had for the purpose of securing the equal taxation of the property liable thereto, a matter in which the state is directly interested and is, in fact, the real party in interest. It is therefore beneficially *Page 723 
interested to a sufficient extent to give it a standing in court to have the order annulled and the prosecution for contempt of its authority completed and determined. The order dismissing the proceeding should, in my opinion, be annulled and the superior court, being then invested with jurisdiction, could proceed to trial and judgment upon the charge against Bickford.